                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION



ERICK JAMES WOODSIDE,

                 Plaintiff,

vs.                                                         CIVIL NO.: 17-CV-13395
                                                            HON. ROBERT H. CLELAND
COMMISSIONER OF SOCIAL
SECURITY

                 Defendant.
                                           /


  ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION

        This matter is before the court on the parties’ cross motions for summary

judgment. The case was referred to United States Magistrate Judge R. Steven Whalen

pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 72.1. The magistrate judge issued

his report on January 5, 2019 recommending that this court deny Defendant’s Motion for

Summary Judgment, [Dkt #19] Grant Plaintiff’s Motion for Summary Judgment [Dkt

#16] and remand the case to the Commissioner for further proceedings. No objections

have been filed pursuant to 28 U.S.C. §636(b)(1)(C); thus further appeal rights are

waived.1

        Accordingly, the court ADOPTS the recommended findings and conclusions of

the Magistrate Judge.



       1
         The failure to object to the magistrate judge's report releases the court from its duty to independently
review the motion. See Thomas v. Arn, 474 U.S. 140,149 (1985).
                                        ORDER

      IT IS ORDERED that, for the reasons set forth in the Magistrate Judge's Report

and Recommendation, the Defendant’s Motion for Summary Judgment [Dkt #16] is

DENIED, Plaintiff’s Motion for Summary Judgment [Dkt #14] is GRANTED and this

matter is REMANDED for further proceedings.

      IT IS SO ORDERED.




                                         S/Robert H. Cleland
                                        ROBERT H. CLELAND
                                        UNITED STATES DISTRICT JUDGE


Dated: February 6, 2019


I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, February 6, 2019, by electronic and/or ordinary mail.


                                         S/Lisa Wagner
                                        Case Manager and Deputy Clerk
                                        (810) 292-6522
